DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Information Disclosure Statement
The information disclosure statement filed 2/14/2019 (“IDS”) fails to comply with 37 CFR 1.98(a)(3)(i) because for item 15 it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The IDS has been placed in the application file, but the information referred to in item 15 has not been considered. 
Election/Restrictions
Applicant's timely election with traverse of Group I claims 1-5 in the reply filed on 3/08/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to examine all of the claims in the application. In particular, the Examiner in the international PCT application examined all of the claims as evidenced by the International Search Report/Written Opinion dated August 15, 2017.  Therefore, there should be no undue burden in examining all claims in the present application.  This is not found persuasive because the determination of Unity of Invention in the international PCT application as evidenced by the International Search Report/Written Opinion dated August 15, 2017 was not based on the prior art uncovered and applied in the Restriction Requirement dated 1/19/2021 and in accordance with MPEP 1850 II An international application should relate to only one invention or, if there is more than one invention, the 
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim.  The requirement is still deemed proper and is therefore made FINAL.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2-3 each claim has the recitation “and/or” which makes the claims indefinite as the recitation of possible elements is not properly claimed in the alternative.  Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162, 7166 (February 9, 2011 ). Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying 
Additionally Claims 2-3 recite “component (B) is a mixture of reaction products which are formed by mixing (B1) a tetraorganooxytitanium”.  This recitation is unclear and indefinite whether this mixture of (B) is the same or different from the mixture of (B) of Claim 1 from which Claims 2 and 3 depend where the mixture of (B) for Claim 1 has at least 75 mol% of titanium compound having formula (1).  If the mixtures are the same are the reaction products in addition to the 75 mol% of the titanium compound having formula (1)?   
Regarding Claim 4, the recitation “free of an amino-containing silane coupling agent, epoxy-containing silane coupling agent, and isocyanurate ring-containing silane” is unclear and indefinite.  This lack of clarity arises regarding whether the primer composition is free of all of amino-containing silane coupling agent, epoxy-containing silane coupling agent, and isocyanurate ring-containing silane or just “an” amino-containing silane coupling agent, epoxy-containing silane coupling agent, and isocyanurate ring-containing silane.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.    
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application publication 2015/0275045 Adachi et al (hereinafter “Adachi”) in view of U.S. Patent Application publication 2012/0108730, Zander et al. (hereinafter “Zander”).   
Regarding Claim 1 Adachi discloses in the entire document particularly in the abstract and at ¶s 0001, 0007-0012, 0019, 0029-0037 and 0044 a primer composition. The primer composition comprises: a tert butyl acetate solvent; an organometallic reagent selected from organotitanates, organozirconates, aluminum organometallic compounds, and any combination thereof; an organotin compound; a silane with at least 3 hydrolyzable groups; and a polyorganosiloxane resin.  Optionally, the primer composition further comprises a second solvent different from the tert butyl acetate solvent.  From ¶s 0001 and 0024 solutions can be used to prime painted metal substrates to improve adhesion to and cohesive failure mode of silicone-based sealant  {reading on a for improving the adhesion between a substrate selected from organic resins, metals and resin-painted metals and a cured product of a room temperature curable organopolysiloxane composition}.  From ¶s 0033-0035 the polyorganosiloxane resins generally may be depicted using the following general formula of the following groups (R1R2R3SiO1/2)a(R4R5SiO2/2)b- (R6SiO3/2)c(SiO4/2)d. (corresponding to (A) of Claim 1).  These are often referred to as M, D, T, or Q units respectively.  For the formula 0<a<1, b ≥ 0, c ≥ 0, 0<d<1, a+b+c+d=1, and 0.2<a/d<3.5, (when a, b, c and d are mole fractions).  From ¶ 0044 the compositions can include cross-liners and the primer composition is allowed to dry and a silicone-based sealant is applied to the painted substrate.  {Reading on three-dimensional network structure comprising R3SiO1/2 units and SiO4/2 units, a molar ratio of R3SiO1/2 units to SiO4/2 units, a molar ratio of R3SiO1/2 units to SiO4/2 units being 0.6 to 1.2, wherein R is each independently a substituted or unsubstituted monovalent hydrocarbon group of 1 to 6 carbon atoms of pending Claim 1}.  The range of 0.2 to 3.5 overlaps the claimed range of 0.6 to 1.2.  As set forth in 
However Adachi does not expressly disclose the titanium compound of formula (1).  
Zander discloses ¶s 0001, 0013, 0026-0029, 0043, 0067, 0088, 0091 and 0097 that for the field of the curable compositions like that of Adachi such as those utilized, for example, in adhesives, sealants, and coating materials a hardenable composition that contains at least one polymer A obtainable by reacting a polyether with at least one ethylenically unsaturated silane in the presence of a radical starter, the ethylenically unsaturated silane carrying at least one hydrolyzable group on the silicon atom.  The composition provides low viscosity prior to curing along with good elasticity after curing and a broad adhesion spectrum.  The composition is a mixture of at least two components, one of which is the polymer A, which can harden  in that at least polymer A is capable, under the influence of external conditions, in particular under the influence of moisture present in and/or deliberately introduced into the environment, of crosslinking with other polymer molecules by means of a chemical reaction of the reactive groups present in the polymer, and thereby transitioning from a plastically deformable state into a harder state.  Crosslinking can in general occur as a result of chemical and/or physical influences, i.e., alongside moisture as previously mentioned, also e.g. by the delivery of energy in the form of heat, light, or other electromagnetic radiation, but also by simply 1R2C=C(R3)--R4--SiXYZ (I), in which R1, R2, and R3 are identical or different and denote, mutually independently, a hydrogen atom or an alkyl group having 1 to 6 carbon atoms, R4 denotes a chemical bond (to be understood here as a single bond) or a divalent organic group containing 1 to 10 atoms selected from carbon, oxygen, and nitrogen, and X, Y, and Z are identical or different; at least two of the substituents X, Y, and Z are, mutually independently, a methoxy, ethoxy, propyloxy, or butyloxy group.  The composition additionally contains one or more polymer(s) B terminated with at least one reactive silyl group, polymer B not being identical to a polymer A., where Polymer B is by preference an alkoxy- and/or acyloxysilane-terminated polymer.  From ¶ 0067 the composition can also contain, alongside the aforesaid silylated polymers, further adjuvants and additives that can impart to it improved elastic properties, improved recovery capability, sufficiently long processing time, a fast curing time, and low residual tack. Included among these adjuvants and additives are adhesion promoters, catalysts, and plasticizers, as well as fillers.  A crosslinking catalyst, which can also be referred to as a "hardening catalyst," is preferably contained as a further constituent in a hardenable composition.  Suitable crosslinking catalysts for controlling the hardening rate of the hardenable compositions are, for example, organometallic compounds such as compounds of titanium, aluminum, and zirconium, or mixtures of one or more catalysts from one or more of the groups just mentioned, Z)4, where Rz is an organic group, by preference a substituted or unsubstituted hydrocarbon group having 1 to 20 carbon atoms, and the four --ORz alkoxy groups are identical or different.  One or more of the --ORz residues can also be replaced by --OCORz acyloxy groups.  From ¶ 0097 titanium chelate complexes can also be used such as:  diisopropoxytitanium bis(ethylacetoacetate), diisopropoxytitanium bis(acetylacetonate) and triisopropoxytitanium (ethylacetoacetate).  The latter reads on formula (1) of pending Claim 1 as useful like diisopropoxytitanium bis(ethylacetoacetate), and diisopropoxytitanium bis(acetylacetonate) corresponding to those of Adachi of titanium di-isopropoxy bis ethylacetoacetate, or titanium di-isopropoxy bis acetylacetonate.  Given that triisopropoxytitanium (ethylacetoacetate) can be used as one like diisopropoxytitanium bis(ethylacetoacetate), diisopropoxytitanium bis(acetylacetonate) like Adachi then triisopropoxytitanium (ethylacetoacetate) can be used for a catalyst or reagent for silyloxy functionality of polymers for adhesion like the polyorganosiloxane resin of Adachi.  Zander discloses at ¶ 0159 a hardenable composition can be an adhesive, sealant, or coating material.  The composition exhibits a broad adhesion spectrum with use as an adhesive for adhesive bonding of plastics, metals, glass, ceramics, wood, wood materials, paper, paper materials, rubber, and textiles.  
 "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here from Adachi the organotitanates, such as tetrabutyl titanate, tetrapropoxy titanate, tetraethoxy titanate, tetraamyl titanate, titanium di-isopropoxy bis ethylacetoacetate, di-
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Adachi to have the primer composition as afore-described, where from Zander a triisopropoxytitanium (ethylacetoacetate) can be substituted for or combined with titanium di-isopropoxy bis ethylacetoacetate, or titanium di-isopropoxy bis acetylacetonate of Adachi for the same purpose of adhesion improvement motivated to obtain such adhesion improvement for plastics and metal as for pending Claim 1.  Furthermore the combination of Zander and Adachi has a reasonable expectation of success because both are directed to silyloxy containing polymers with titanium chelates for improving adherence to metals.  
Regarding Claims 2-3 Adachi in view of Zander is applied as to Claim 1 along with the disclosure of Adachi at from ¶s 0029 to 0030 organometallic reagents that may be used in the primer composition include organotitanate, such as but is not limited to, tetrabutyl titanate, tetrapropoxy titanate, tetraethoxy titanate, tetraamyl titanate, titanium di-isopropoxy bis ethylacetoacetate, di-isopropoxy bis acetylacetonate, and any combination thereof {reading on used alone or in a mixture}.  Also from Zander a triisopropoxytitanium (ethylacetoacetate) can be substituted for or combined with titanium di-isopropoxy bis ethylacetoacetate, or titanium di-isopropoxy bis acetylacetonate of Adachi for the same purpose of adhesion improvement.  Such any combination would be a mixture of the named organotitanate of tetraalkoxytitanate and titanate chelates as two types and these titanium chelates can include the triisopropoxytitanium (ethylacetoacetate) with one or both di-isopropoxy bis ethylacetoacetate or di-isopropoxy bis acetylacetonate which are bis in acetoacetate for two acetoacetate chelates per titanium atom.  Given these two types tetraalkoxytitanate and titanate chelate and a ratio of the pending claims 2-3 is from 0.8 to 1.2 moles which includes 1 for a 50/50 mix, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results.  Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 
Regarding Claim 4, Adachi in view of Zander is applied as to Claim 1 along with the disclosures of Adachi at ¶s 0004-0005 and 0031 and 0032.  From ¶ 0004-0005 there are numerous primers that are available for use in construction applications. Typically, these primers consist of reactive silanes, resins and/or other adhesion promoting molecules that are dissolved in solvents to improve the uniform coating of the surface to maximize adhesion development. These solvents release volatile organic compounds (VOCs) into the atmosphere. Because many commonly used solvents are known to contribute to lowering air quality, there are regulatory pressures to reduce their use in almost every country throughout the world. Government Agencies like the United States Environmental Protection Agency (EPA) and states like California have placed limits on the VOC content of primers used in their jurisdictions. Various other government agencies and states have placed similar restrictions on the use of VOCs.  Therefore, there is currently a need for a more ecologically friendly primer to reduce air pollution and meet the VOC restrictions set by government agencies.  The silanes listed at ¶s 0031-0032 is devoid of an isocyanurate ring containing silane thereby meeting claim 4.   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Zander further in view of the article entitled “On the Hydrolytic Stability of Organic Ligands in Al-, Ti- and Zr-Alkoxide Complexes”, Dagobert Hoebbel et al., Journal of Sol-Gel Science and Technology 10, 115–126 (1997) (hereinafter “Hoebbel”).
Regarding Claim 5, Adachi in view of Zander is applied as to Claim 1, however Adachi as modified does not expressly disclose working or pot life.  
Hoebbel discloses in the abstract that the complexation degrees of Al-, Ti- and Zr-butoxide (M) with unsaturated and saturated β-diketones (3-allylpentane-2.4-dione-APD, acetylacetone-ACAC) and β-ketoesters (methacryloxyethyl-acetoacetate-MEAA, allylacetoacetate-AAA, ethylacetoacetate-EAA) as organic ligands (L) were examined by IR and 13C NMR spectroscopy and were found to be L :M ¸ 1:5. The hydrolytic stability of the ligands of the metal alkoxide complexes L:MD1/ during hydrolysis/condensation reactions at the molar ratio h (H2O:OR/ D 0:5–2.0 decreases with increasing H2O: complex ratio. Furthermore, the ligand stability depends on the type of metal in the complexes and decreases in the order Al->Zr->Ti-butoxide complexes at h D 1. The ACAC ligand likewise shows in the Al-, Ti and Zr-butoxide complexes a high hydrolytic stability (95–100%) at h D 1 within 7 days. The Ti- and Zr-butoxide complexes with β-ketoesters as ligand show at h D 1 a release to a different extent e.g., up to 60% in the case of the MEAA-ligand in the Ti-butoxide complex after 2 days. In general, the hydrolytic stability of the ligands in the Ti-butoxide complexes .L:MD1; h D 1/ decreases in the order ACAC>APD>AAA>EAA¸MEAA.  The hydrolysis/condensation reaction of complexes having a weak ligand stability leads to larger particle sizes in the sols than those with stable ACAC ligands.  The results contribute to a more controlled synthesis of sols and of new inorganic-organic hybrid polymers via the sol-gel process.  Given for a Ti-butoxide complex of up to 2 days such a period for hydrolytic stability is at least 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Adachi as modified to have the primer composition, where a triisopropoxytitanium (ethylacetoacetate) can be substituted for or combined with titanium di-isopropoxy bis ethylacetoacetate, or titanium di-isopropoxy bis acetylacetonate, as afore-described for Claim 1, where from Hoebbel the hydrolytic stability for ligands in the Ti-butoxide complexes can be up to 2 days which would give workability for that period of time motivated to have a modifier of condensation degree with the use of metal alkoxides as for Claim 5.  The combination of Hoebbel with Adachi as modified has a reasonable expectation of success because both show Ti complexation of β-keto esters or β-diketone compounds with hydrolytic concerns given that Adachi can have water scavengers from ¶ 0044.   
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787